Action by the infant plaintiff to recover damages for personal injuries sustained when struck at a street crossing by an automobile owned by defendant, respondent, and operated by defendant Redmon, and by the infant’s father to recover for expenses and loss of services. Order, in so far as it sets aside the verdict in favor of the infant plaintiff and grants a new trial, unanimously affirmed, with costs, unless within ten days from the entry of the order herein the infant plaintiff stipulate to reduce the amount thereof to $20,000, being the amount demanded in the complaint; in which event the order is reversed on the facts, with costs, the verdict as So reduced reinstated, and judgment directed to be entered thereon, with costs. In the event that such stipulation be filed, the order in so far as it sets aside the verdict in favor of the father is reversed on the facts, the verdict reinstated, and judgment directed to be entered thereon; otherwise, the order is unanimously affirmed. In our opinion, there is ample evidence that the condition of the infant plaintiff’s jaw and teeth was caused by injuries sustained in the accident and that the consequences thereof are permanent. (Hunt v. Zimet, 243 App. Div. 606.) Lazansky, P. J., Hagarty, Tompkins and Johnston, JJ., concur; Davis, J., not voting.